Citation Nr: 1219156	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  07-10 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a head injury, to include a seizure disorder and organic brain disorder, to include as secondary to service-connected laceration of the forehead.  


WITNESSES AT HEARING ON APPEAL

Appellant, D.G., J.G., and E.P.


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran had service with the Texas Army National Guard from February 1975 to April 1977 and from September 1983 to August 1985, as well as unconfirmed service with the Texas Army National Guard and Army Reserves until 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In August 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  It is noted that during the hearing, the Veteran wanted to proceed without recognized representation.  

Subsequently, in an October 2009 decision the Board reopened the Veteran's service connection claim for residuals of a head injury, to include a seizure disorder and organic brain disorder, and remanded the issue for further development.  

In October 2011, after the matter was returned to the Board, it requested an expert medical opinion from a specialist at the Veterans Health Administration (VHA).  In November 2011 and January 2012, Dr. F.A.-P., a staff neurologist at a VA facility in Texas, submitted a VHA opinion and addendum.  Thus, this claim is now ready for adjudication.  


FINDING OF FACT

The evidence of record does not show that any residuals of a head injury, to include any seizure disorder or organic brain disorder, are etiologically related to the Veteran's period of ACDUTRA nor proximately due to, the result of or chronically aggravated by any service-connected laceration of the forehead disability.  


CONCLUSION OF LAW

Residuals of a head injury, to include a seizure disorder and organic brain disorder, were not incurred in or aggravated by a period of ACDUTRA, and were not proximately due to, the result of, or chronically aggravated by a service-connected laceration of the forehead disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in February 2005, August 2005, and December 2009.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, a supplemental statement of the case was issued in July 2011.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the December 2009 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.  

The duty to assist also has been fulfilled as VA and private medical records relevant to this issue, as well as medical records from the Social Security Administration (SSA), have been obtained.  The Board notes that the SSA records associated with the claims file do not include the transcript of a medical expert's testimony during a December 2005 hearing which the SSA's administrative law judge relied on to find that alcohol abuse was not a contributing factor to finding the Veteran had a disability under SSA regulations.  

In an August 2011 statement, the Veteran contended that VA should obtain this hearing transcript, but conceded that his representative, his congressman, SSA, and the VA were not able to do so.  While the Board's October 2009 remand did not request that the Appeals Management Center (AMC) obtain the Veteran's SSA file, information in the claims file shows that the AMC requested his SSA file in April 2011, that SSA documents and records were provided, and that such was noted in the July 2011 supplemental statement of the case.  

There is no indication from the claims file that a transcript of the December 2005 SSA hearing was ever produced or associated with his SSA file.  The Veteran essentially concedes that a further remand to attempt again to obtain such a transcript would prove futile.  In any event, for the reasons discussed below, the Board finds that the Veteran has misconstrued SSA's alcohol determination.  It further finds that the available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.  

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).  Post-service time periods allowing for presumptive service connection do not apply to periods of ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  The United States Court of Appeals for the Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The law provides that secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Factual Background and Analysis

The Veteran seeks entitlement to service connection for residuals of a head injury, to include a seizure disorder and organic brain disorder.  He contends that he incurred an in-service injury to the head, to include a brain injury, during a period of ACDUTRA, which causes his seizures.  He is seeking either direct service connection or secondary service connection based on his service-connected laceration of the forehead.  

Service personnel records indicate that the Veteran was in a period of ACDUTRA from July 28, 1984 to August 11, 1984 while serving with the Texas Army National Guard.  

Service treatment records, and the testimony of the Veteran and his brother-in-law during the August 2009 Board hearing, indicate that the Veteran sustained a head injury during this period of ACDUTRA in August 1984.  At that time the Veteran was a gunner riding on an armored personnel carrier (APC) which ran down an embankment.  During the accident his head struck either the rim of the turret or he was struck by a door hatch that had come loose or opened.  He was treated in the field for a laceration of the forehead.  

A service treatment record noted that he was confused and stunned for a few moments, but never lost consciousness.  He sustained an irregular three-quarter inch laceration of the anterior scalp which was sutured.  He was examined four days later when it was noted that the dressing had probably been in place for too long.  Stitches were removed a week after the accident and he was returned to duty.  There is no service discharge examination report in the claims file.

During the Board hearing the Veteran testified that he was unconscious the whole time, but did not have a "blackout."  He said that he came to on a cot in the field tent where he was treated.  His brother-in-law, who drilled with the Veteran that day and was a member of the crew that retrieved the APC, testified that the Veteran had been unconscious, that the APC went down a six-foot to eight-foot embankment, and that the Veteran's conversation was different after the injury.  (See transcript at pp. 6-7, 9-10).  

Post-service, private medical records from Baptist Health System show that the Veteran developed an acute onset of severe headache and subsequent loss of consciousness in October 2003.  His mother said that she witnessed him develop a generalized shaking during a three- to five-minute period.  He was transported to the emergency room where his mother said that the Veteran had been drinking daily for approximately 20 years, although neither the Veteran nor his mother mentioned an exact amount.  The Veteran denied ever having similar symptoms before, but did say he had been hypertensive for years, but did not take any medication.  Dr. D.M. noted a generalized seizure disorder and noted that a CAT scan revealed atrophy consistent with a history of chronic alcohol abuse.  Dr. D.M. reported that the most likely etiology of the seizure was alcohol withdrawal syndrome with delirium tremens.  The Veteran was subsequently admitted with seizure precautions.  A CT scan of the brain revealed cerebral and cerebellar atrophy.

Private treatment records from August 2004 reveal that the Veteran was treated in the emergency room at Southeast Baptist hospital by Dr. D.L. and prescribed Tegretol and Dilantin.  A Dr. S.W.K. signed a statement that month to the effect that the Veteran had had one episode of convulsions due to alcohol intake; without alcohol the Veteran would not have convulsions.  Dr. S.W.K. stated that the Veteran's undisclosed allegations were not supported by the evidence.  

An August 2004 VA medical record noted that the Veteran reported that he had recently been hospitalized for a week at Southwest Baptist for new onset seizures and was provided medication.  He told the examiner that he went to the VA clinic because he wanted to find out why he was having seizures and that the private doctors had never told him.  He reported no recent seizures and said that he did not drink alcohol.  

A September 2004 VA medical record noted that the Veteran stated that he had a grand mal type seizure three months before which resulted in a coma.  

An October 2004 private treatment record from Baptist Health System noted the Veteran was seen to establish a primary care provider and that he had epilepsy onset one year before.  

VA medical records show that the Veteran has been seen since April 2005 when Dr. T.J.D. diagnosed a seizure disorder.  It was noted that the Veteran had a seizure approximately a year before and was taking medication.  An August 2005 statement from Dr. T.J.D. indicated that he saw the Veteran for the first time in April 2005 when the Veteran reported a new seizure in approximately August 2004, but had no further occurrences since taking medication.  Dr. T.J.D. noted that he was not given any prior history of head trauma.  

In December 2005, an administrative law judge with the Social Security Administration (SSA) ruled that the Veteran was eligible for SSA disability benefits due to organic brain disorder, a seizure disorder, and status post ankle injury.  SSA also determined that alcoholism was not a contributing factor material to that agency's disability determination.  A medical expert had testified that the Veteran's organic brain disorder probably would persist even in the absence of alcohol use.  Even though the administrative law judge did not find the Veteran's recent denial of abusing alcohol to be particularly credible, he found that the Veteran would continue to be "disabled" under SSA law and regulations based on the medical expert testimony.  

Included in the claims file is a seizures questionnaire, apparently prepared for SSA, completed by Dr. J.M., a VA physician, in December 2005.  She reported that the Veteran had been seen once in her clinic by Dr. T.J.D.  She noted that the Veteran had a generalized grand mal seizure with loss of consciousness in August 2004 and that he had not refilled his seizure medicine from VA since May 2005.  Dr. J.M. also noted a primary disabling diagnosis of organic brain injury on a January 2006 physician's statement prepared for the Texas Health and Human Services Commission.  

Also available in the record is the psychological examination report prepared for SSA in April 2004 by R.L.T., Ph.D.  The private psychologist said that he and others noted that the Veteran appeared for examination smelling of alcohol.  The Veteran told the examiner that in service he was hit in the head by a tank top and that ever since he had blackouts.  He denied ever drinking alcohol, but when asked about his legal history he said that he had been arrested for public intoxication.  Axis I diagnosis was alcohol dependence, possibly with physiological dependence.  Dr. R.L.T. noted a guarded prognosis and stated that it was not clear as to what degree the Veteran's intellectual functioning was affected by his chronic dependence on alcohol and how much was related to his seizure disorder and if the two were related or not.

An August 2004 medical summary provided for SSA by H.M.H., Ph.D., was similar wherein a substance addiction disorder was noted.

According to an October 2006 VA examination, the Veteran had a small healed scar on the forehead.  The VA examiner (Dr. M.E.O.) noted that the Veteran's onset of seizure disorder was apparently in 2003 and that the seizure disorder was under control with daily Dilantin.  The VA examiner acknowledged that it was possible that previous head trauma may have predisposed the Veteran to seizures; however, alcohol intake or withdrawal might also be the cause of his seizures.  Dr. M.E.O. reported that he could not resolve the issue without resort to mere speculation.  

A March 2007 CT scan of the brain at Baptist Health was unremarkable.  

An August 2007 private consultation record noted that a Dr. M.I.Z. treated the Veteran for what was described as a fairly sudden onset of a seizure disorder.  In fact, Dr. M.I.Z. noted that the Veteran had no previous seizures and that he denied any alcohol or drug use.  Impression was of a seizure disorder of undetermined etiology in a patient with mild generalized weakness and weight loss.  

An October 2007 private medical record from Baptist Health System noted the Veteran had a healing scalp laceration and had been diagnosed with a seizure disorder.  Head trauma with scalp laceration was written next to this diagnosis.  

During the August 2009 Board hearing, the Veteran's brother-in-law also testified that the Veteran's first seizure was years after the in-service head injury.  The Veteran's sister argued that the SSA determined that the Veteran's cerebral atrophy or seizure disorder was not based on alcohol abuse.  (See hearing transcript at pp. 19-20).  

The Board requested further development of the claim in its October 2009 remand and, in part, requested another VA examination because the previous VA examiner had been unable to offer a medical opinion without speculation.  However, the Veteran was scheduled for his July 2010 VA examination with the same VA neurologist who had conducted the October 2006 VA examination and found he could not offer a medical opinion without resort to speculation.  

In his July 2010 report, Dr. M.E.O. failed to provide a formal diagnosis of either a seizure disorder or an organic brain disorder, but noted a history of head injury and a history of seizures.  He stated that it was less likely as not that the Veteran's organic brain disorder was the result of his head injury in service since the Veteran apparently continued his service career after his head laceration.  Cognitive difficulty apparently began more recently and Dr. M.E.O. noted the Veteran had a long history of alcohol use which may cause an organic brain disorder.  Concerning the history of seizures relating to his previous head trauma, Dr. M.E.O. again noted alcohol intake may predispose the Veteran to seizures either with chronic intake or withdrawal so there might be other factors involved.  The VA examiner concluded again that he could not resolve the Veteran's service connection issue without resort to mere speculation.  

In a January 2011 addendum, Dr. M.E.O. declined to provide any further explanation of his views and rationale.  

In November 2011, the VHA neurological expert, Dr. F.A.-P., submitted her report after reviewing the claims file.  She opined that it was unlikely that the Veteran's seizures or organic brain disorder were etiologically related to the head trauma he suffered in August 1984.  She noted that the head trauma was mild and without documented loss of consciousness, according to the contemporary service treatment records.  Further, she stated that the medical literature did not support the relationship between seizures and previous mild head trauma without loss of consciousness and offered only suggestive data in cases when mild head trauma was accompanied by loss of consciousness.  The VHA expert also noted that the Veteran's seizures began 19 years after the head trauma.  While such a relationship was not impossible, Dr. F.A.-P. stated this would be unusual even in cases of severe head trauma (when seizure onset is usually seen much sooner).  She also noted the Veteran's well-documented history of alcohol abuse, which she said had a well-documented association with a much greater risk for seizures than the general population and was also known to cause cognitive deficits and dementia.  

Dr. F.A.-P. also opined that it was not at least as likely as not that the Veteran's seizures or organic brain disorder were either caused or permanently aggravated by his service-connected laceration of the forehead.  She stated that scalp injuries in themselves do not cause brain diseases, unless there is also significant traumatic brain injury, which did not appear to be the case with the Veteran's claim.  

In reviewing the evidence in the claims file, Dr. F.A.-P. noted that an August 1984 service treatment record noted the laceration of the Veteran's scalp, which occurred when his head hit a hard object in the APC when it ran down an embankment.  The record stated that the Veteran showed some confusion and was stunned, but there was no true loss of consciousness.  She stated that the written contemporaneous documentation was more likely accurate and more reliable than the lay recollections of the Veteran and his brother-in-law decades after the event who claimed in their testimony that the Veteran lost consciousness at the time of the incident.  

The VHA expert also noted that the Veteran was 32 years old at the time of the head injury in August 1984 and was 52 years old when he had his first seizure in October 2003.  She noted in her report that the October 2003 medical evidence reflected symptomatology indicative of alcohol-related atrophy seen in cases of long-standing alcohol abuse and that the Veteran's mother was quoted in one record as saying that the Veteran had been drinking for 20 years.  

She also stressed that in September 1983 (which a typographical error misrepresents as September 2003), nearly a year before the head injury in question, when the Veteran reenlisted with the National Guard, an examiner noted that the Veteran did not appear emotionally stable, he smelled of alcohol, and had difficulty doing minor arithmetic operations.  The examiner noted that alcohol abuse had to be ruled out and recommended that the Veteran be evaluated by a psychiatrist.  

Dr. F.A.-P. also noted that post-service medical records showed evidence of continued alcohol abuse and poor treatment compliance.  She also listed several medical journal articles demonstrating a relationship between seizures and alcohol intake.  Other journal articles suggested an association between mild traumatic brain injury with loss of consciousness and later development of cognitive deficits, although that association was not found in the case of mild head trauma without loss of consciousness.  

Upon review of the VHA expert's report, the Board requested clarification because she had neglected to specifically state whether she agreed or disagreed with several medical opinions found in the claims file.  In a January 2012 addendum, Dr. F.A.-P. stated that she agreed with Dr. R.L.T.'s April 2004 report for the SSA; the opinions of the October 2006 and July 2010 VA examiner; and the October 2003 opinion of Dr. D.M.  As noted above, not all of these opinions are consistent with one another in every detail, although all suggest that the Veteran's seizures might be related to his alcohol consumption.  

Dr. F.A.-P. further explained that the Veteran's seizures and his organic brain disorder are highly likely due to his severe and prolonged alcohol abuse and not to the August 1984 head trauma.  She stated that it was well-documented in the peer-reviewed medical literature that the risk of seizures and/or organic brain disorder was not significantly increased with mild trauma with no loss of consciousness followed by a first seizure nearly 20 years later.  

She also opined that it was highly likely that the Veteran's seizures and his organic brain disorder were caused by his alcohol abuse and that such an opinion was well-documented in the peer-reviewed medical literature.  

In his response to the VHA opinion, the Veteran essentially argues that it would be unfair for VA to rely on the VHA expert's opinion bolstered by peer-reviewed medical literature while at the same time disregarding the finding in the SSA administrative law judge's opinion that the Veteran's alcohol abuse disorder was not a contributing factor material to a finding of disability.  

Based upon the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim that any residuals of a head injury, to include a seizure disorder or organic brain disorder, were incurred as a result of any established event, injury, or disease during his period of ACDUTRA during the summer of 1984.  

The Veteran relies on the fact that a SSA administrative law judge found that an alcohol abuse disorder was not a material contributing factor to a finding of disability.  However, the Board believes that the Veteran is misreading the point of the alcohol discussion in the SSA ruling.  The administrative law judge did not state that the medical expert who testified before him asserted that a seizure disorder or organic brain disorder would have arisen regardless of whether the Veteran abused alcohol.  Instead, the administrative law judge wrote on page 7 of his opinion that he was concerned about the Veteran's continuing alcohol abuse, at least through October 2004, and that the Veteran was not particularly credible when he denied abusing alcohol since the time he applied for SSA benefits.  The administrative law judge cited a medical expert who testified that the Veteran's organic brain disorder probably would persist at a listing level even in the absence of alcohol use.  In other words, SSA found that the Veteran in late 2005 would continue to be disabled under SSA regulations even absent the effects of any current substance abuse.  SSA did not find that the Veteran would have been disabled even if he had never consumed alcohol.  Further, the administrative law judge went on to note that other medical consultants and physicians had made administrative findings of fact for SSA that the Veteran's alcohol abuse was material to a finding of SSA disability.  

In any event, the Board also notes that the SSA and VA disability systems have different purposes and the finding of one agency that an individual meets a disability determination is not binding on the other agency's later deliberation.  In this case, for example, if alcohol is the likely cause of the Veteran's seizure disorder or organic brain disorder then service connection is not available because of the Veteran's willful misconduct.  

A veteran cannot receive VA compensation benefits for a disability that is the result of willful misconduct or the abuse of alcohol or drugs.  38 U.S.C. § 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301(a)-(b), (c)(2), (d); see also 38 U.S.C. § 105(a).  Alcohol abuse is defined as "the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability or death to the user."  38 C.F.R. § 3.301(d); see Allen v.Principi, 237 F.3d 1368, 1376-78 (Fed.Cir. 2001).  Furthermore, "[a]n injury or disease incurred during ... service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed."  38 C.F.R. § 3.301(d); see also Allen, 237 F.3d at 1377 ("[A] secondary disability arising from a primary alcohol disability is not compensable, because it fits within the words of [38 U.S.C.] § 1110's exclusion, as it too is a "result of the veteran's own ... abuse of alcohol or drugs [i.e. primary alcoholism acquired in service.]").  

The preponderance of the medical diagnoses and medical opinions found within the Veteran's claims file and outlined above suggest his seizure disorder is or might be related to his history of alcohol consumption.  Therefore, the Board finds that the Veteran's willful misconduct, in the form of alcohol abuse, was more likely than not the cause of his seizure disorder or organic brain disorder.  As such, the claim for service connection for residuals of a head injury is not compensable as a matter of law.  See 38 U.S.C. § 105(a), 1110; 38 C.F.R. § 3.301(d).  

The Board also finds that it may deny the Veteran's service connection claim on an alternative basis.  Although the Veteran does have a currently diagnosed seizure disorder or organic brain disorder, the record in this case is absent evidence of in-service incurrence of a seizure disorder or organic brain disorder, evidence of continuity of seizure disorder or organic brain disorder symptomatology since service, and competent and credible medical or lay evidence of a nexus between service and the Veteran's seizure disorder or organic brain disorder.  

The Board notes that there is no competent or credible evidence of a seizure or organic brain disorder during service, although a head injury is documented when he was treated after an APC rolled down an embankment.  Neither the Veteran nor his brother assert that his seizures began in service.  Medical records associated with the claims file do not show a diagnosis of seizure disorder until the October 2003 time period, or more than 19 years after his period of ACDUTRA in August 1984 and 18 years after his recorded October 1985 discharge.  The Board notes that the passage of significant time between discharge from service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See generallyMense v. Derwinski, 1 Vet. App. 354 (1991); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In view of the lengthy period following service without a showing of a seizure or organic brain disorder disability, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim.  

Moreover, the Veteran has not provided any probative evidence to demonstrate that any current seizure disorder or organic brain disorder was caused by or was a result of his head injury during a period of ACDUTRA in August 1984.  A review of the claims file has not disclosed that any private or VA examiner has opined such a definite connection.  The 2006 and 2010 medical opinions by Dr. M.E.O. are of little to no probative value, as several etiological options were provided and the examiner stated that he could not resolve the issue without resort to speculation.  Additionally, the October 2007 private medical record notation from Baptist Health System merely notes head trauma with scalp laceration.  No rationale or discussion was provided, and it is unclear upon what this notation was based.  In essence, there is no probative medical opinion of record etiologically relating the Veteran's currently diagnosed seizure disorder or organic brain disorder to his military service.  See Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board finds probative in this case the opinion of the VHA medical expert.  She is persuasive that neither the Veteran's seizure disorder nor organic brain disorder is related to his period of ACDUTRA because this medical reviewer had the benefit of reviewing the entire claims file and studied the medical literature on seizures and mild head trauma without loss of consciousness.  The Board agrees with the VHA expert and finds that recent lay evidence to the effect that the Veteran lost consciousness at the time of the August 1984 incident is not credible in view of the contemporary entries in his service treatment record that he did not lose consciousness and the course of treatment pursued.  As the medical evidence of record has not established a nexus between the Veteran's head injury during a period of ACDUTRA and the presently diagnosed seizure disorder, service connection for the residuals of a head injury, to include a seizure disorder and organic brain disorder, must be denied.    

The Board also notes that secondary service connection is not warranted for this claim.  The VHA medical expert also opined that it was at least as likely as not that the Veteran's service-connected laceration of the forehead did not aggravate or permanently worsen the Veteran's seizure disorder or organic brain disorder.  See 38 C.F.R. § 3.310.  There is no medical opinion to the contrary.  Therefore, the Veteran's claim for service connection for the residuals of a head injury, to include a seizure disorder and organic brain disorder, to include as secondary to his service-connected laceration of the forehead, must be denied.  Thus, service connection for the residuals of a head injury on a direct or secondary basis is not available in this case.  

The evidence is devoid of a medical opinion that relates the Veteran's current seizure disorder or organic brain disorder to either his military service or to his service-connected right laceration of the forehead disorder.  The only contention that any residuals of a head injury are related to his period of ACDUTRA, or are secondary to his service-connected laceration of the forehead disorder, comes from the Veteran's own assertions.  

In reviewing the Veteran's claims the Board has reviewed his Board testimony and written statements.  Lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is certainly competent to describe the extent of his current symptomatology and the continuity of symptomatology from service onwards.  In specific regard to his claim on appeal, his contention that his seizure condition or organic brain disorder might be related to service, because of a head injury sustained during a period of ACDUTRA when an APC ran down an embankment and he was struck in the head and received medical attention, while credible, is not persuasive in view of the preponderance of the medical diagnostic findings and opinions found in the claims file.  

Questions of medical diagnosis and causation are within the province of medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a lay person without the appropriate medical training or expertise, the Veteran simply is not competent to render an opinion on such medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is generally not capable of opining on matters requiring medical knowledge").  The medical complexity of the matter at hand requires medical expertise and beyond the competence of the Veteran's lay observations.  Consequently, the assertions of the Veteran in this matter simply do not constitute persuasive evidence in support of his claim.  Given the absence of persuasive evidence in support of the Veteran's claim, the evidence weighs against the Veteran's assertions that he has any residuals of a head injury that were incurred as a result of his period of ACDUTRA.  

Accordingly, the Board finds that the preponderance of the evidence is against his claim for service connection for the residuals of a head injury, to include a seizure disorder and organic brain disorder, to include as secondary to service-connected lacerations of the forehead.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a head injury, to include a seizure disorder and organic brain disorder, to include as secondary to service-connected laceration of the forehead, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


